Action by an infant plaintiff to recover damages for personal injuries sustained when she was struck by defendant’s train upon its tracks across a bridge at Woodside, in the borough of Queens, City of New York, and thrown to the roadway below, and by the infant’s mother for expenses and loss of services. Defendant appeals from a judgment entered upon a jury verdict against it and in favor of the infant plaintiff in the amount of $30,000 and in favor of the mother in the amount of $1,500, and from an order denying its motions to dismiss the complaint, for a directed verdict and to set aside the verdict and for a new trial. Judgment, insofar as it is in favor of the plaintiff-mother, and order, affirmed, without costs. Judgment, insofar as it is in favor of the infant-plaintiff, reversed on the facts, and as to said plaintiff the action is severed *1058and a new trial granted, with costs to appellant to abide the event, and the appeal from the order dismissed, unless within ten days from the entry of the order hereon said plaintiff stipulate to ‘reduce the amount of the verdict in her favor to the sum of $20,000; in which event the judgment, as so reduced, as to said plaintiff, and the order, are affirmed, without costs. In our opinion, the verdict in favor of the infant-plaintiff is excessive. Carswell, Acting P. J., Johnston and Wenzel, JJ., concur; Adel and Sneed, JJ., dissent and vote for reversal and a new trial upon the ground that there was no proof sufficient to sustain the verdicts under the law of the ease as charged by the court. (Cf. Elliott v. New York R. T. Corp., 293 N. Y. 145, 150.)